Citation Nr: 0025918	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
testicular atrophy, residuals of mumps, currently rated 10 
percent disabling.

2.  Entitlement to service connection for chronic disability 
of the right testicle.

3.  Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from November 1952 to 
November 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) October 1997 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected left testicular atrophy, and service 
connection for chronic disability of the right testicle and 
chronic acquired psychiatric disability.

In December 1998, the case was remanded to the RO for a 
Travel Board hearing which was held in July 1999.  

By October 1999 statement in support of claim, the veteran 
first claimed entitlement to an effective date, earlier than 
October 1991, for the award of service connection for his 
chronic left testicle disability.  As such claim has not yet 
been adjudicated by the RO, it is referred to the RO for 
initial adjudication.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996).


REMAND

In August 2000, additional evidence not previously considered 
by the RO, consisting of VA outpatient treatment records from 
September 1999 to June 2000, was associated with the claims 
file.  As initial consideration of this evidence has not been 
waived, by or on behalf of the veteran, and insofar such 
evidence is pertinent to his claims of increased rating for 
left testicular atrophy and service connection for chronic 
disability of the right testicle and chronic acquired 
psychiatric disability, the RO is requested to accord this 
evidence appropriate consideration in the first instance, 
consistent with 38 C.F.R. § 20.1304(c) (1999).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims of increased rating for the 
service-connected left testicle 
disability and service connection for 
chronic disability of the right testicle 
and chronic acquired psychiatric 
disability upon consideration of the 
pertinent evidence associated with the 
file since the issuance of the most 
recent statement of the case, addressing 
these matters, in November 1997.  
38 C.F.R. §§ 19.31, 20.1304(c).

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The case should then be 
returned to the Board for further review, if otherwise in 
order.



		
	J. F. Gough
	Veterans Law Judge
                                             Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

- 3 -


